Citation Nr: 0423857	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  92-54 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, S.K., and his mother 




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1971.

This appeal is from July and October 1991 rating decisions of 
the Department of Veterans Affairs (VA) White River Junction, 
Vermont, Regional Office (RO).  The veteran relocated to the 
area served by the St. Petersburg, Florida, RO, which now has 
original jurisdiction in this case.

The veteran has had hearings on appeal in March 1994, June 
1997, and December 2003.  The first two were before VA 
hearing officers.  The last hearing was before the 
undersigned Veterans Law Judge, who the Chairman of the Board 
of Veterans' Appeals (Board) designated to conduct the 
hearing and decide the appeal.  38 U.S.C.A. § 7107 
(West 2002).

The Board remanded this case in May 1993, December 1994, 
March 1996, and October 1999.  All matters pertinent to the 
schedular rating of the veteran's headaches are resolved, and 
the Board may reach a final decision on that issue.

The issue of TDIU addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

It is at least as likely as not that the veteran has very 
frequent, completely prostrating and prolonged migraine 
headache attacks productive of severe economic 
inadaptability.


CONCLUSION OF LAW

The schedular criteria for a 50 percent disability rating for 
migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

This decision awards the maximum benefit the VA Schedule for 
Rating Disabilities provides for migraine headaches.  
Consequently, any question whether VA discharged its 
obligations under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.326 (2003), during the pendency of the 
claim for increased rating for migraine headaches is moot. 

In the review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(2002); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is rated 30 percent disabled by migraine 
headaches.  A 30 percent rating is warranted for migraine 
headaches "with characteristic prostrating attacks occurring 
on an average once a month over [the] last several months."  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2003).  A 50 
percent rating is warranted "[w]ith very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability."  Id.

The veteran's VA claims file contains the reports of multiple 
VA examinations performed for compensation purposes, 
including an overnight hospital admission for observation and 
evaluation in November 2002.  The file also includes 
extensive VA outpatient treatment records from multiple VA 
medical facilities.

The veteran testified in December 2003 about the severity, 
frequency, and duration of his headaches.  He reported 
multiple headaches per week of the highest degree of 
severity, pain in the range of eight to 10 on a scale of zero 
to 10.  He described his medicinal regimen, including several 
trials of acute injection therapy.  No treatment regimen has 
been effective in completely alleviating individual headaches 
or significantly reducing the frequency of the most severe 
headaches.  He described his behavior during such headaches; 
he sleeps in a dark, cool, silent room with an ice pack on 
his head.

The veteran's testimony well characterized the manifestations 
of migraine headache at the 50 percent disabling level.  
Diagnostic Code 8100.  Review of the objective medical 
evidence of record tends to corroborate his testimony, thus 
making it credible and probative of the degree of disability 
his migraine headaches cause.

The outpatient treatment records from May 1989 to December 
2002 show persistent, frequent, severe headaches intractable 
to treatment with multiple medications including IM injection 
in the back of the neck.  Essentially the same is shown by VA 
hospitalizations of August 1993 and June 1995.  VA neurology 
examinations also indicate persistent, severe, intractable 
headaches.

The report of a hospital admission in November 2002 for 
observation and evaluation of his headaches is clearly 
adverse to an increase in disability rating.  The report 
clearly implies that the examiners and observers suspected 
the veteran's reports of headaches were factitious or 
disingenuous.  The notation that the veteran's behavior did 
not change when he reported severe headaches, nor, 
apparently, was his behavior consistent with the behavior the 
examiners and observers expect from someone reporting severe 
headache pain indicates their suspicions about the veteran's 
headaches.

In weighing evidence, the credibility and probative value 
must be determined and compared.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The symptomatology must be considered 
over time as well as it presents at any one time.  38 C.F.R. 
§§ 4.1, 4.2 (2003).  When evidence is in approximate 
equipoise on any material question bearing on evaluating 
disability, the veteran is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2003).

The veteran has been very consistent in his reports of 
symptoms for many years, as can be seen, for example, by 
comparison of outpatient records of May 1989, August 1990, 
January and August 1991, April, June and December 1993, March 
and August 1994, a VA examination report of May 1995, a VA 
hospital report of June 1995, another VA examination report 
of July 1997 and April 2001, and outpatient records of urgent 
injection treatment in November 1999 and August 2002.

The fact of ongoing treatment is good evidence that the 
treating physicians believe the veteran's headaches are real, 
frequent, and severe.  It seems unlikely that many physicians 
in numerous medical facilities over a long period of time 
would consistently prescribe such medications if he or she 
believed the headaches were factitious or the veteran to be 
malingering.

On the other hand, prior to November 2002, none of the out or 
inpatient treatment or VA examinations had been specifically 
to observe the veteran while in the midst of headaches.  The 
unique focus of the November 2002 hospitalization lends it 
credibility and weight approximately equal to the treatment 
records.

Given the nearly equal weight of opposing evidence, the 
benefit of the doubt must go to the veteran.  38 U.S.C.A. 
§ 5107(b).  The next and only higher rating provided for 
headaches by the VA Schedule for Rating Disabilities is 50 
percent.  Giving the veteran the benefit of the doubt, it 
must be granted.



ORDER

A schedular rating of 50 percent for headaches is granted, 
subject to the regulations governing payment of monetary 
benefits.


REMAND

Nothing in the veteran's claims provides notice and 
information pertinent to a claim for TDIU that can be 
construed as discharging VA's duty to provide such notice as 
mandated by the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5103(a), (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

The maximum schedular rating for migraine headaches is 50 
percent.  Diagnostic Code 8100.  The veteran has no other 
service-connected disability.  The RO lacks authority to 
award TDIU benefits to a beneficiary with a single service-
connected disability rated 50 percent disabling.  38 C.F.R. 
§ 4.16 (2003).  The RO declined to submit the veteran's case 
for extra-schedular consideration to a VA officer authorized 
to award TDIU benefits in the first instance.  See 38 C.F.R. 
§ 4.16(b).  The Board has the authority to review on appeal 
the denial of TDIU benefits by a VA officer authorized to 
grant them, but the Board cannot award them in the first 
instance either.  Floyd v. Brown, 9 Vet. App. 88 (1996), 
VAOPGCPREC 6-96.  The decision not to submit the veteran's 
case for extraschedular rating is an adjudicative decision on 
which the Board can act by way of a remand to order 
submission for extraschedular review.  VAOPGCPREC 6-96; 
Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993).

The veteran has been unemployed for many years.  He is 
prescribed heavy medication for headaches.  A Social and 
Industrial Survey of June 1993 concluded he was then 
unemployable, with headaches a significant contributing 
factor.  A VA neurological examiner of April 2001 opined the 
veteran is "100% disabled from vocational activities due to 
the severe nature of his headaches and their refractory 
treatment nature."  This is sufficient evidence for 
submission to the director of VA Compensation and Pension 
Service for extra-schedular consideration of TDIU.  38 C.F.R. 
§ 4.16(b); Fisher, 4 Vet. App. at 60 (unemployment history 
and use of heavy medication among factors that might 
influence determination of VA Compensation and Pension 
director).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 are 
completed.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).  Specifically, provide 
the veteran notice as required by 
38 C.F.R. § 3.159(b) addressing the 
information and evidence necessary to 
substantiate a claim for TDIU.

2.  Submit the veteran's claims file to 
Director, Compensation and Pension 
Service, for consideration of TDIU on an 
extra-schedular basis.

3.  Readjudicate the claim for TDIU.  If 
it is not allowed, provide the appellant 
and his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



